t c memo united_states tax_court sam f ford and ingrid d ford petitioners v commissioner of internal revenue respondent docket no filed date kenneth g gordon and mortimer l laski for petitioners shirley m francis for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine a dollar_figure deficiency in their federal_income_tax a related dollar_figure addition_to_tax under sec_1 mr gordon and mr laski entered the case on date joseph m wetzel russel a sandor michael c wetzel and darin christensen entered the case on date on petitioners’ behalf but withdrew on date b a and a related time-sensitive addition_to_tax under sec_6653 in an amended answer respondent asserted an increase in the deficiency of dollar_figure a related dollar_figure addition_to_tax under sec_6653 and a related time-sensitive addition_to_tax under sec_6653 we must decide the following five issues as to whether respondent arbitrarily or erroneously determined that petitioners failed to report net capital_gains of dollar_figure we hold that he did not whether petitioners failed to report other income of dollar_figure million from the sale of securities we hold that they did whether petitioners are liable for additions to tax under sec_6653 and b and if so whether sec_6501 applies to annul the 3-year period of limitations under sec_6501 we hold that they are and that sec_6501 annuls the 3-year period of limitations whether respondent’s determination is barred by judicial or equitable_estoppel we hold that it is not and whether petitioner ingrid doorn ford ms ford is entitled under sec_6015 to full or apportioned relief from unless otherwise indicated section references are to the internal_revenue_code applicable to the relevant years and rule references are to the tax_court rules_of_practice and procedure joint_and_several federal_income_tax liability we hold that she is not i overview findings_of_fact some facts are stipulated we incorporate herein by this reference the parties’ stipulations of fact and the exhibits submitted therewith we find the stipulated facts accordingly petitioners resided in eugene oregon when their petition was filed in this court they timely filed a joint federal_income_tax return return sam f ford mr ford has one child marc j ford marc ford who lives in chicago illinois ms ford was born in indonesia but has lived in the united_states since she has no children in ms ford worked as a secretary and bookkeeper at international tillex in new york new york a business owned by her cousin robert doorn mr doorn while there she exercised a stock_option for dollar_figure of international tillex shares which she sold at a profit she also had a brokerage account with yorkton securities inc she met mr ford during and they married on date during the early months of their marriage petitioners rented a house in beverly hills california in mr ford was self-employed ii mr ford’s background mr ford was convicted of securities fraud in and he was convicted of mail fraud in he served years in prison for the second conviction and was released from allenwood federal prison in date approximately months before his release on date mr ford was ordered to disgorge dollar_figure to the securities_and_exchange_commission sec the court directed that the dollar_figure be paid in installments as mr ford was financially able in while trying to renegotiate his payments to the sec mr ford concealed assets and income from the sec by placing assets in the names of his wife and son mr ford represented to the sec that he owned no stocks or bonds that he had gross_income of dollar_figure in that he had a net_worth of negative dollar_figure throughout and and that he was unemployed and trying to avoid filing for bankruptcy each of these statements was false subsequently mr ford was charged with two felonies first mr ford was charged under u s c sec_1001 with making false statements to the sec second mr ford was charged under sec_7206 with filing a false tax_return for he pled guilty on date to both of these felonies in an allocution incident to this plea that he made under oath and while represented by counsel mr ford stated in petitioners’ federal personal income_tax return i failed to include income in excess of dollar_figure million i had received from the sale of securities belonging to me which i had secreted in accounts in the name of my son and others the income however was reported on my son’s personal tax_return and the tax was fully paid through him i had arranged for the income to be reported on his income_tax return specifically to conceal my earnings in short when i filed my federal personal income_tax return i willfully made a return knowing that the return was not true and correct as to material matters iii canadian stock transactions mr ford’s criminal conviction had its genesis in the early 1980s when mr ford purchased and sold international tillex stock through canadian brokerage accounts which were owned by at least seven nominee corporations namely for door investments ltd pooh bear investments ltd bear pebbles investments ltd canadian american aquafarms international ltd solar aquafarms ltd toronado resources and blackbird investments ostensibly these nominee corporations were owned by either ms ford or marc ford but in reality they were controlled by mr ford each of these nominee corporations traded in shares of international tillex and later beverly development these nominee corporations received income totaling more than candollar_figure million from trading in international tillex stock no taxes were paid_by anyone on this income mr ford initially owned big_number shares of international tillex stock which he held in a brokerage account in the name of marc ford mr ford sold those shares at a profit subsequently but prior to his marriage mr ford invested another dollar_figure in shares of international tillex mr ford owned these shares through accounts in the name of marc ford and ms ford using her maiden name of doorn iv petitioners’ control of the nominee brokerage accounts mr ford through his assistant linda hazlett who acted under his direction and control set up and controlled blackbird investments and its corporate trading account ms ford purchased a house in montecito california in and funds from a blackbird investments account were pledged as security for the purchase loan approximately dollar_figure was also taken from a toronado resources account for a downpayment at the time of the purchase blackbird investments had a brokerage account in canada which traded in international tillex stock on date an additional dollar_figure was wired into ms ford’s bank account in blackbird investments for example received more than dollar_figure million canadian from trading in international tillex stock and toronado resources received income of approximately dollar_figure million canadian from trading in international tillex california for the purpose of making home improvements and buying home furnishings mr ford received dollar_figure from the maryland bank in luxembourg secured_by a blackbird investments trading account and from a toronado resources account these funds were used for ms ford’s purchase of the montecito home and to pay taxes which mr ford owed from the 1970s in date mr ford also authorized a withdrawal from a solar aquafarms ltd account which ms ford used to buy fur coats at the pappas fur co in canada mr ford also transferred money from various canadian corporate accounts derived from international tillex stock transactions into his own bank accounts further in date funds were transferred from at least one of the canadian corporate accounts into a bank account in beverly hills california belonging to ms ford v petitioners’ return on petitioners’ return they did not report that they had received any wages salaries or other compensation eg self-employment_income they did not attach any forms w-2 wage and tax statement to their return the return did not include a schedule c profit or loss from business petitioners reported taxable_income of negative dollar_figure stated they had no income_tax_liability and requested a refund for the full amount of their estimated_tax payments of dollar_figure mr ford knew when petitioners were filing their return that they were not reporting all of their income item on schedule b interest and ordinary dividends asked the following question at any time during the tax_year did you have an interest in or a signature or other authority over a financial_account in a foreign_country such as a bank account securities account or other financial_account petitioners responded that they did not this was false in addition to the canadian brokerage accounts petitioners each opened foreign bank accounts in at the tsb private bank international s a in luxembourg and maintained them throughout vi respondent’s notice_of_deficiency in respondent’s notice_of_deficiency dated date he determined that petitioners had unreported income for specifically respondent determined that petitioners should have reported all of the long-term and short-term_capital_gains and losses from the canadian brokerage accounts in totaling dollar_figure because mr ford was the beneficial_owner of the stocks traded vii respondent’s increase in deficiency respondent amended his answer in this case to assert additional unreported income of dollar_figure million based on statements made under oath by mr ford in his allocution quoted above as to his failure to include income of more than dollar_figure million from the sale of securities petitioners conceded during this case that this unreported income of more than dollar_figure million was not included in the notice_of_deficiency mr ford used marc ford’s name in many of petitioners’ financial transactions during and mr ford had access to bank accounts which were opened under the name of marc ford and he wrote checks from those accounts mr ford owned assets in marc ford’s name and opened brokerage accounts in marc ford’s name during mr ford owned in marc ford’s name shares of international tillex and beverly development viii ms ford’s financial transactions ms ford signed many financial documents relating to these transactions including some relating to ownership in shares of international tillex in she had multiple brokerage accounts and bank accounts in her name and signed documents relating to them during ms ford purchased several items for large amounts of money for instance she purchased fur coats costing approximately dollar_figure from the pappas fur co in british columbia on or about date she purchased a rolls-royce from gregg motors rolls-royce of beverly hills california for dollar_figure which she paid_by checks in the amounts of dollar_figure and dollar_figure ms ford also transferred large sums of money among her various personal accounts during on date she wrote a check for dollar_figure from her personal account at security pacific national bank made payable to security pacific national bank with a notation that it was for a cashier’s check on date ms ford wrote another check from her security pacific account this time payable to cash for dollar_figure on date ms ford deposited a check for dollar_figure from her brokerage account at yorkton securities inc into her account with the national bank of canada on date ms ford wrote a check for dollar_figure to codowell s a in switzerland less than a year after signing her return on date ms ford sent a handwritten letter to the managing director of the tsb private bank international s a in luxembourg requesting that dollar_figure be placed in a high-yield account for her on or about date ms ford purchased a house in montecito california for dollar_figure ms ford borrowed dollar_figure from the maryland bank international n a in luxembourg to make the purchase signing documents for a deed_of_trust to the maryland bank the downpayment was taken from the canadian brokerage account of one of the nominee corporations and the maryland bank loan was guaranteed by another nominee corporation’s trading account ms ford made no monthly payments as to this house during however on the return petitioners claimed a deduction for home mortgage interest of dollar_figure on schedule a itemized_deductions ms ford was a partner in at least one business venture she purchased an interest in the courtyard by marriott ltd partnership on date for dollar_figure comprising dollar_figure in cash and a limited_partner note of dollar_figure the return listed a dollar_figure loss which had been passed through to ms ford from her ownership_interest in the courtyard by marriott limited_partnership i net capital_gains opinion we decide whether respondent arbitrarily or erroneously determined that petitioners failed to recognize dollar_figure in net capital_gains in attributable to more than dollar_figure million of capital_gains for the year petitioners bear the burden of proving that the amount set forth in the notice_of_deficiency is arbitrary or erroneous respondent is presumed correct once he has put forth some probative evidence linking petitioners with the income-producing activity see rule a 290_us_111 596_f2d_358 9th cir revg 67_tc_672 sec_7491 was added to the internal_revenue_code by the internal_revenue_service restructuring and reform act of continued as a threshold matter respondent must show some income source to support his determination weimerskirch v commissioner supra here respondent has established the existence of income from the canadian brokerage accounts in the form of an exhibit presented at mr ford’s fatico5 hearing this exhibit showed over dollar_figure million in capital_gains for on which no tax was paid respondent has also established that both petitioners controlled these accounts and that these corporations received income totaling more than candollar_figure million from trading in international tillex stock the record shows that both petitioners controlled and received income from the nominee corporations mr ford through his assistant linda hazlett who acted under his direction and control set up and controlled blackbird investments and its corporate trading account he and ms ford received dollar_figure from the maryland bank in luxembourg secured continued publaw_105_206 sec c 112_stat_727 effective for court proceedings arising from examinations commencing after date sec_7491 provides that the burden_of_proof shifts to the commissioner in specified circumstances petitioners make no argument that sec_7491 applies to this case and we conclude that it does not as this case predates the enactment of sec_7491 in u s district_court the parties are given an opportunity to present evidence with respect to sentencing u s sentencing guidelines sec 6a1 this evidentiary hearing is held before the sentencing of a convicted criminal see 579_f2d_707 2d cir by the blackbird investments trading account and from a toronado resources account these funds were used by ms ford to purchase the montecito home and for mr ford’s payment of taxes owed from the 1970s in date mr ford authorized a withdrawal from a solar aquafarms ltd account which ms ford used to buy fur coats at the pappas fur co in canada mr ford also transferred money from various canadian corporate accounts derived from international tillex stock transactions into his own bank accounts further in date funds were transferred from at least one of the canadian corporate accounts into a bank account in beverly hills california belonging to ms ford ms ford purchased a house in montecito california in financed by a mortgage for which funds from a blackbird investments account were pledged as security approximately dollar_figure was also taken from a toronado resources account for a downpayment at the time of the purchase blackbird investments had a brokerage account in canada which traded in international tillex stock on date an additional dollar_figure was wired into ms ford’s bank account in california for the purpose of making home improvements and buying home furnishings these facts show that each petitioner had control and made frequent beneficial use of the income in the canadian accounts based on which respondent determined the deficiency and additions to tax stated in his notice_of_deficiency the court concludes that respondent has met his minimal burden of establishing a source_of_income underlying his determination of deficiency see weimerskirch v commissioner supra petitioners urge that we should find respondent’s determination arbitrary and erroneous because respondent lost some of the evidence upon which it was based petitioners’ only evidence in support of their argument is their own testimony we do not find petitioners credible their testimony was inconsistent and implausible as discussed infra we hold that respondent correctly determined unreported net capital_gains of dollar_figure for ii other unreported income we next decide the correctness of the increased deficiency based upon the dollar_figure million of unreported income asserted by respondent in an amended answer respondent bears the burden_of_proof on this issue rule a in support of his increase respondent points the court to mr ford’s previously quoted allocution and his testimony before this court both of which were under oath and made while represented by counsel during his allocution mr ford acknowledged that he had failed to include income in excess of dollar_figure million i had received from the sale of securities belonging to me which i had secreted in accounts in the name of my son and others in this court petitioners conceded that respondent’s notice_of_deficiency did not include this dollar_figure million while petitioners now claim in their brief that respondent erred in calculating this amount we conclude to the contrary mr ford’s words which were spoken under oath on at least two occasions while represented by counsel are clear and unambiguous we conclude that petitioners failed to report this other dollar_figure million from the sale of securities iii fraud we decide whether petitioners are liable for the above- mentioned additions to tax for fraud under sec_6653 and b respondent must prove his determination of fraud by our decision as to this dollar_figure million and the approximately dollar_figure million above is also consistent with our finding that the nominee corporations controlled by petitioners failed to recognize income totaling more than candollar_figure million in relevant part sec_6653 provides in general --if any part of any underpayment as defined in subsection c of tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to the sum of-- a percent of the portion of the underpayment which is attributable to fraud and b an amount equal to percent of the interest payable under sec_6601 with respect to such portion for the period beginning on the last day prescribed by law for payment of such underpayment determined without regard to any extension and ending on the date of the assessment of the tax or if earlier the date of the continued clear_and_convincing evidence see sec_7454 rule b 80_tc_1111 respondent must prove that petitioners fraudulently intended to underpay their tax see 252_f2d_56 9th cir 94_tc_316 respondent must meet his burden through affirmative evidence because fraud is never imputed or presumed see 55_tc_85 whether fraud exists in a given situation is a factual determination that must be made after reviewing the particular facts and circumstances of the case 96_tc_858 affd 959_f2d_16 2d cir if respondent establishes that some part of an underpayment was due to fraud the entire underpayment is treated as attributable to fraud unless petitioners prove otherwise sec continued payment of the tax determination of portion attributable to fraud if the secretary establishes that any portion of an underpayment is attributable to fraud the entire underpayment shall be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes is not attributable to fraud special rule for joint returns in the case of a joint_return this subsection shall not apply with respect to a spouse unless some part of the underpayment is due to the fraud of such spouse b the fraud_penalty may be applied against a spouse only where some part of the underpayment is due to the fraud of the spouse sec_6653 a underpayment_of_tax mr ford has acknowledged under oath and while represented by counsel that petitioners’ return does not report all of their income for and that this unreported income was subject_to significant federal_income_tax this testimony conclusively establishes the existence of a knowing underpayment by petitioners see 683_f2d_1285 9th cir b intent to evade tax fraudulent intent may be proven by circumstantial evidence because direct proof of a taxpayer’s intent is rarely available reasonable inferences may be drawn from the relevant facts 317_us_492 79_tc_995 affd 748_f2d_331 6th cir fraud requires a clear_and_convincing showing that the taxpayer intended to evade a tax known or believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax 398_f2d_1002 3d cir while a conviction under sec_7206 does not in and of itself establish fraudulent intent it is a factor from which we may properly infer fraud where it is combined with other badges_of_fraud considine v united_states supra 301_f2d_51 9th cir affg tcmemo_1959_117 we often rely on certain indicia of fraud in deciding the existence of fraud the presence of several indicia is persuasive circumstantial evidence of fraud beaver v commissioner supra pincite the badges_of_fraud include understatement of income maintenance of inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealment of income or assets and failure to cooperate with tax authorities spies v united_states supra 279_f3d_767 9th cir vacating and remanding 111_tc_57 796_f2d_303 9th cir affg tcmemo_1984_601 we discuss each of the badges as it may relate to our case understatement of income understating income is indicative of fraudulent intent bradford v commissioner supra the existence of an understatement of income was clearly and convincingly established by mr ford’s guilty plea by his testimony in both his criminal case and in this case and by our findings concerning petitioners’ unreported taxable_income for the evidence also establishes that ms ford played an integral part in this understatement of income ms ford testified that she had no knowledge of the understatement but she owned several of the nominee corporations at issue in this case she also recognized the corporate names of pooh bear investments ltd bear pebbles investments ltd for door investments ltd and solar aquafarms ltd ms ford’s recognition of these names and their history she testified that for door was a combination of the names doorn and ford and that pooh bear as well as bear pebbles was named for petitioners’ dogs makes her testimony that she had no knowledge of mr ford’s activities less than credible the court concludes that ms ford had knowledge of and involvement in the fraudulent financial transactions of this factor weighs against petitioners maintenance of inadequate records lack of records is indicative of fraudulent intent id mr ford acknowledged during his testimony in this case that petitioners kept few records as to the subject transactions the records in this case consist of handwritten letters some canceled checks a few banking records from domestic and international accounts and a stock_option exercise agreement by ms ford those records show direct control and management of the canadian accounts by both petitioners this factor weighs against petitioners failure_to_file a tax_return failing to file tax returns is indicative of fraudulent intent bradford v commissioner supra although petitioners did file a tax_return the mere filing of that return does not necessarily weigh in favor of petitioners where as here the return was admittedly filed with an understatement of income and requested a full refund of the dollar_figure paid in estimated_taxes this factor weighs against petitioners implausible or inconsistent explanations of behavior giving implausible or inconsistent explanations of behavior is indicative of fraud id mr ford testified before this court that the canadian accounts held money owned by mr doorn the record however shows that mr ford controlled the accounts in question and repeatedly received financial benefit from them by his own admission taking up to dollar_figure million in this sum was never repaid and there was never an accounting between petitioners and mr doorn the court finds his explanation implausible because the evidence establishes petitioners’ ownership and control of the canadian money ms ford claimed that she did not even notice petitioners’ negative income on their tax_return when she signed it this is not credible given her expenditures in she wrote over dollar_figure in checks to cash purchased a dollar_figure million home purchased a rolls-royce automobile and purchased dollar_figure in canadian furs ms ford testified she did not know why the house in montecito was titled only in her name but it was and she signed multiple documents to make it so she also claimed to have no knowledge as to where she found the money to buy the house in montecito or whether she borrowed money from the maryland bank in luxembourg in fact she personally signed a mortgage on the montecito home with the maryland bank in luxembourg ms ford testified that she does not know where she found the money to write a check to cash for dollar_figure or how the cash was used when asked whether the amount of dollar_figure was wired to her domestic bank account from an account at the maryland bank in luxembourg she responded that it was possible but she could not recall she testified that she did not remember whether in she had an account with the maryland bank in luxembourg or whether she had money wired to her from overseas but the evidence shows she was involved in international money transfers in that year at least one of them from her personal trading account at yorkton securities inc into her personal bank account in california ms ford testified that she does not recall having worked for international tillex in having exercised an international tillex stock_option while there or even what a stock_option is after she was shown a copy of a tillex option agreement she signed on date she testified that she did not recall a relationship with the company she further claimed that she was not aware of mr ford’s criminal charges until sometime after his fatico sentencing hearing ms ford testified that she did not read the question on schedule b of the return which asked whether she had an interest in or signature or other authority over a foreign bank account and she could not confirm whether the question was answered truthfully the record evidence shows that she did have several bank and brokerage accounts overseas in and she even admitted in testimony that she had a bank account at tsb private bank international s b in luxembourg ms ford’s testimony was not truthful she testified under oath that she had no financial experience but she did she testified under oath that she never looked at anything her husband gave her to sign but she did-she later admitted that she knew the names of the nominee corporations and even from where they were derived she stated on the return that she had no overseas bank accounts but she did the court finds ms ford’s testimony inconsistent and implausible because her claims of ignorance are not credible when viewed against her complex and numerous financial dealings in this factor weighs against petitioners concealment of income or assets concealing income or assets is indicative of fraud 796_f2d_303 9th cir mr ford admitted under oath that he secreted securities belonging to him in accounts in the name of my son and others further examination by respondent uncovered money hidden in canadian brokerage accounts which respondent determined belonged to petitioners ms ford played a critical role in mr ford’s concealment of assets taking sole title to their montecito home and to their rolls-royce she also was listed as the owner of several of the nominee corporations at issue and she owned in her own name many investments including shares of international tillex had these assets been owned by mr ford he would have been unable to represent to the sec that he owned no stocks or bonds that he had gross_income of dollar_figure in that he had a net_worth of negative dollar_figure throughout and and that he was unemployed and trying to avoid filing for bankruptcy on the basis of mr ford’s own testimony and upon the evidence before the court the court concludes that petitioners concealed assets from the sec and from respondent ms ford played a sophisticated role in petitioners’ concealment of assets she was not financially naive her testimony to the contrary is flatly contradicted by all the evidence before this court in she was a business partner in the courtyard by marriott limited_partnership a personal investment which indicates some business knowledge on her part that same year she received money from her yorkton securities inc brokerage account and deposited it into her personal bank account she also took title to and paid for a rolls-royce and dollar_figure in canadian furs and she wrote a cashier’s check and a check to cash totaling over dollar_figure these transactions establish that ms ford personally benefited from the fraudulent scheme of which she now claims utter ignorance she sent a handwritten letter to an international banker in luxembourg less than a year after she signed the fraudulent return instructing him in detail to open an overseas bank account in her name such evidence of actions subsequent to the act at issue is admissible where it shows knowledge intent or absence of mistake fed r evid b 485_us_681 the conditional relevancy of subsequent acts is determined by a preponderance_of_the_evidence 69_f3d_1057 10th cir conditionally relevant evidence that criminal defendant charged with possession of marijuana with intent to distribute still had some marijuana in his car over a year after the alleged crime held admissible the court concludes that ms ford was directly involved in the financial transactions of and finds her testimony to the contrary not credible this factor weighs against petitioners cooperation with authorities failure to cooperate with authorities is indicative of fraud mr ford was less than forthcoming with the sec and we do not find any evidence that petitioners were helpful in reconstructing the transactions underlying respondent’s notice_of_deficiency we find this factor weighs against petitioners conclusion on the basis of the above analysis we find that all of the badges_of_fraud weigh against both petitioners we therefore conclude that petitioners intended to evade tax known or believed to be owing c portion of underpayment attributable to fraud respondent has proven clearly and convincingly that a portion of petitioners’ underpayment is attributable to fraud thus the whole underpayment is attributable to fraud except to the extent petitioners prove otherwise sec_6653 petitioners testified that mr doorn and other unnamed europeans owned the money in the canadian accounts mr ford allegedly viewed his role as that of an agent for the europeans and testified that his only interest in the canadian accounts was a 50-percent profit participation once the europeans’ original investment was recouped thus he testified the moneys which petitioners used from these accounts were loans repayable to mr doorn and the europeans mr ford admitted under oath and while represented by counsel that petitioners have no documents or other evidence to support these assertions he attempted to rationalize this lack of records by saying that it was family it was informal contrary to mr ford’s testimony the evidence shows a consistent pattern of ownership and control of these funds by both petitioners as discussed above at trial mr ford testified that he received at least a few hundred thousand dollars and perhaps as much as a million dollars in purported loans from the canadian accounts which he admittedly never repaid he also testified that there was never an accounting between petitioners and mr doorn petitioners did not call mr doorn marc ford or any of their accountants as witnesses it is well established that the failure of one party to introduce evidence within his or her possession leads to the inference that the information if produced would be favorable to the opposing party 6_tc_1158 affd 162_f2d_513 10th cir see also 89_tc_1063 failure of witness to testify to fact peculiarly within his knowledge suggests that testimony would have been unfavorable affd 886_f2d_1237 9th cir on the basis of this evidence and his lack of credibility while testifying the court is not persuaded by mr ford’s testimony and finds that petitioners have failed to show that any of the underpayment_of_tax was not due to fraud d period of limitations under sec_6501 after a return is filed the commissioner generally ha sec_3 years within which to assess a deficiency in a civil tax case sec_6501 however in the case of a false_or_fraudulent_return that is filed with the intent to evade tax the tax may be assessed at any time sec_6501 since we conclude that petitioners’ return was such a return we also conclude the period for assessment remains open id see also considine v united_states f 2d pincite iv estoppel petitioners urge in their opening brief that the court apply judicial or equitable_estoppel to overturn respondent’s determination neither estoppel argument is timely presented rule requires that all affirmative defenses be set forth in the pleadings 105_tc_436 rule b requires that concise assignments of error be stated in the initial pleadings for each error asserted and states that any issue not raised in the assignments of error shall be deemed to be conceded because petitioners have failed properly to raise the issue of judicial or equitable_estoppel we decline to allow them to raise it now v sec_6015 relief ms ford requests sec_6015 relief from joint_and_several_liability spouses filing a joint federal_income_tax return are generally jointly and severally liable for the tax_shown_on_the_return or found to be owing sec_6013 114_tc_276 in certain cases however an individual filing a joint_return may avoid joint_and_several_liability for tax including interest penalties and other_amounts by qualifying for relief under sec_6015 the three types of relief prescribed in that section are full or apportioned relief under sec_6015 full or apportioned relief proportionate relief under sec_6015 proportionate relief and equitable relief under sec_6015 equitable relief ms ford claims entitlement only to relief under sec_6015 ms ford bears petitioners would still not prevail even if these issues were properly before us contrary to petitioners’ assertions on this issue the fact that marc ford may have paid tax on the referenced dollar_figure million does not mean that respondent is estopped from determining the dollar_figure million is rightfully taxed to petitioners nor would a finding that petitioners were prevented by respondent’s actions from filing an amended_return for on which they would have reported the disputed income serve to estop respondent from now asserting fraud a taxpayer who files a fraudulent return does not purge the fraud by a subsequent voluntary disclosure 464_us_386 the burden of proving that claim see 119_tc_306 affd 101_fedappx_34 6th cir see also rule a sec_6015 provides relief from joint_and_several_liability to the extent that the liability is attributable to an understatement_of_tax to be eligible for this relief a requesting spouse needs to satisfy the following five elements of sec_6015 a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and e the other individual elects in such form as the secretary may prescribe the benefits of this subsection the requesting spouse’s failure to meet any one of these requirements prevents him or her from qualifying for sec_6015 relief alt v commissioner supra pincite respondent concedes that the elements of subparagraphs a and e have been satisfied and focuses on the remaining subparagraphs respondent argues that ms ford meets none of these requirements we consider only the second of these three subparagraphs because we agree with respondent that its requirements have not been met we conclude that ms ford knew or had reason to know of the underpayment at the time she signed the return so as to be precluded from receiving her requested relief under sec_6015 credible_evidence shows that ms ford was intimately involved in the convoluted financial transactions which transpired in that she played a crucial role in the utilization of nominee corporations and brokerage accounts and that she played a crucial role in the concealment of assets acquired in as previously discussed the previously discussed inconsistencies in her testimony piled one upon the next also make her testimony not credible to the court ______________________________ all of the parties’ arguments have been considered we have rejected as meritless those not discussed herein accordingly decision will be entered under rule
